                                                                                                      OSEN LLC
                                                                                                  ATTORNEYS AT LAW
                                                                                                       WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                     1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                      T.212.354.0111



                                                       May 22, 2019

        VIA ECF and FEDEX

        Honorable Kiyo A. Matsumoto
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201


                  Re:     Honickman, et al. v. BLOM Bank SAL, No. 1:19-cv-00008-KAM-SMG


        Dear Judge Matsumoto:

                We write pursuant to Your Honor’s May 15, 2019 Order in which the Court directed
        Plaintiffs to “advise Defendant as to which claims Plaintiffs will voluntarily dismiss.” We have
        voluntarily dismissed the claims of one Plaintiff referenced in Defendant’s May 3, 2019 Pre-
        Motion Conference Letter, ECF No. 20.

                After the Complaint was filed in this case on January 1, 2019, the Court in Miller v. Arab
        Bank, PLC, 18-cv-2192 (BMC)(PK) held that non-U.S. national relatives of U.S. nationals who
        survived an attack lacked standing under 18 U.S.C. § 2333(a), but non-U.S. relatives of U.S.
        nationals who died as a result of acts of international terrorism do have standing under § 2333(a)
        as “heirs” and “survivors” of the deceased. 2019 WL 1115027, *3-4 (E.D.N.Y. March 11, 2019).

                Although Plaintiffs reserve the right to appeal the Miller decision with respect to the
        dismissal of the claims of the non-U.S. nationals of surviving victims, in keeping with that decision
        Plaintiffs have voluntarily dismissed the claim of Arie Miller, the father of Netanel Miller, who
        was injured in (but has survived) the December 1, 2001 Ben Yehuda Street Bombings. As set forth
        below, the remaining claims Defendant challenges on standing grounds pertain to non-U.S. citizen
        relatives of U.S. nationals who died as a result of the terrorist attacks:

                  (1)     Matanya Nathansen, the father of Tehilla Nathansen, a three-year old U.S. citizen
                          murdered in a suicide bombing on August 19, 2003 while sitting on her mother’s
                          lap aboard a bus (Compl., ¶¶ 76-77, 132-35);

                  (2)     Julie Averbach, the widow of Steven Averbach, a 44-year old U.S. citizen who was
                          rendered a quadriplegic by a suicide bombing on May 18, 2003, and who died in
                          2010 as a result of his injuries (Compl., ¶¶ 240-43, 251-59); and
Letter to the Hon. Kiyo A. Matsumoto, U.S.D.J.
May 22, 2019
Page 2 of 2


        (3)     Nevenka Gritz, the mother of her only child David Gritz, a U.S. citizen who was
                studying philosophy abroad when he was killed by a bomb blast in his university’s
                cafeteria on July 31, 2002 (Compl., ¶¶ 337-39, 380-85).

        Plaintiffs will not be voluntarily dismissing those claims.

        Defendant also contends that the claims of Plaintiff Altea Steinherz and her family
members (all U.S. nationals) should be dismissed, characterizing the circumstances of her physical
and emotional injuries, suffered when she was nine months pregnant and attempting to flee from
the site of the aforementioned Ben Yehuda Street Bombings (a coordinated double-suicide
bombing and car bombing at a pedestrian mall), as a “slip-and-fall.” (Compl., ¶¶ 413-14, 465-85.)
Letter at 3. Defendant contends that these injuries were not “proximately caused by an act of
terrorism or fairly traceable to BLOM’s alleged actions.” Id. Apart from factually disputing the
cause and nature of Ms. Steinherz’s injuries, Defendant sets forth no basis to challenge Plaintiffs’
standing in its letter – and Plaintiffs are not aware of any – to voluntarily dismiss these claims.

        All of the aforementioned Plaintiffs have standing to sue under § 2333(a) and § 2333(d).


                                                 Respectfully submitted,


                                                 /s/ Gary M. Osen


cc: All Counsel
